Froelich, Judge,
dissenting:
{¶ 33} Appellant’s sole assignment of error asks “whether the trial court erred in vacating judgment under [Civ.R.] 60(B)(5) more than one year after the *184judgment was obtained; and where the defaulting defendant has made no motion for relief therefrom.” The majority disposes of this argument by holding that no Civ.R. 60(B) motion from the defaulting party was required, because the trial court allowed another party to intervene, implicitly granting Civ.R. 60(B)(5) relief, which has no definite time period. I concur with this conclusion.
{¶ 34} However, the majority goes on to hold that it was an abuse of discretion to allow the intervention since it was not necessary to ensure that the underlying declaratory judgment would not “as a practical matter impair or impede the applicant’s ability to protect” its interests. I dissent from this holding, without disagreeing with the majority’s very reasoned analysis of Civ.R. 24 and R.C. 2721.12, 2721.02, and 3929.06.
{¶ 35} But this analysis presumes that Estate of Heintzelman, when decided, will have the narrowness as anticipated in footnote 4, supra. Statutes that purport to control “notwithstanding any contrary common law principles,” or that contain legislative statements about what the statute is “intended” to mean, or that make distinctions involving proceedings “between an insurer and a holder of a policy of liability insurance” as opposed to proceedings brought by the insurer and policy holder against an alleged tortfeasor, are subject to interpretations less judicious than the majority’s. For example, it could be held, and possibly still be in accord with the majority’s discussion, that the declaratory judgment that Higgs was not in the course and scope of his employment does not preclude Webb from proving at the personal-injury trial that Higgs was in the course and scope and that Star-Ex is liable to him (Webb); but, that it is binding as between Westfield and Star-Ex, thus potentially limiting Webb’s ability to collect on any personal-injury judgment to the employer’s corporation, rather than an insurance carrier, and thus impairing his ability to protect his interests.
{¶ 36} Despite a discussion at oral argument, I am still confused why the insurer and policy holder (the employer), which have the same interest — that the employee tortfeasor be found not to be in the course and scope of his employment — jointly brought this declaratory action and now appeal the injured party’s intervention, other than a belief that it would somehow limit or preclude their exposure if the injured parties are eventually successful in their personal-injury suit against the employee and his employer.
{¶ 37} The decision to grant or deny a motion to intervene is within the sound discretion of the trial court and will not be disturbed on appeal absent an abuse of discretion. Madigan v. Cleveland, Cuyahoga App. No. 93367, 2010-Ohio-1213, 2010 WL 1115799, ¶ 10; the same test is applied for a postjudgment motion to intervene, Pfeiffer v. Stark Auto. Mut. Ins. Co., Hamilton App. No. C-050683, 2006-Ohio-5074, 2006 WL 2788265, ¶ 21, although intervention after judgment has *185been entered is unusual and ordinarily will not be granted. Kourounis v. Raleigh (1993), 89 Ohio App.3d 315, 318, 624 N.E.2d 276.
{¶ 38} Therefore, while I agree that the declaratory judgment should have no preclusive effect, I dissent from the conclusion that the trial court’s decision allowing intervention in order to protect the intervenor’s rights and interests was such an error of law that it constituted an abuse of discretion.